 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:99-CR-051 GEB
12                                 Plaintiff,           STIPULATION REGARDING STATUS
                                                        CONFERENCE FOR ADMIT OR DENY HEARING
13                          v.                          ON PETITION ALLEGING SUPERVISED
                                                        RELEASE VIOLATIONS; [PROPOSED] ORDER
14   FRANCISCO OLIVERA,
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 15, 2019, to address the

21 pending petition alleging that the defendant violated the terms of his supervised release.

22          2.     By this stipulation, the parties now move to continue the status conference until January

23 20, 2020.

24          3.     The parties agree and stipulate, and provide the following grounds for the requested

25 continuance of the status conference:

26                 a)      The parties are working with the Stanislaus County District Attorney’s Office and

27 the Probation Officer to seek a global resolution of defendant’s pending violations and charges in

28 Stanislaus County Superior Court.

      STIPULATION RE: STATUS CONFERENCE FOR ADMIT OR
                                                        1
30    DENY HEARING
 1                  b)     Counsel for defendant continues to deal with a family medical emergency which

 2 required her to be out of the state for a number of weeks to attend to the emergency. Additional time

 3 will allow defense counsel to return from the emergency and seek a conclusion to this case.

 4                  c)     The government does not object to the continuance.

 5

 6          IT IS SO STIPULATED.

 7
      Dated: November 14, 2019                               McGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ Jason Hitt
10                                                           JASON HITT
                                                             Assistant United States Attorney
11

12
      Dated: November 14, 2019                               /s/ Shari Rusk, Esq.
13                                                           Shari Rusk, Esq.
14                                                           Counsel for Defendant
                                                             FRANCISCO OLIVERA
15                                                           Authorized to sign for Ms. Rusk
                                                             on 11-12-19
16

17

18                                                     ORDER

19          The Court vacates the previous status conference for defendant Francisco Olivera on his pending

20 petition alleging supervised release violations and resets the matter for further status conference on the
21 petition for January 10, 2020, at 9:00 a.m.

22

23          IT IS SO ORDERED.

24          Dated: November 14, 2019

25

26
27

28

      STIPULATION RE: STATUS CONFERENCE FOR ADMIT OR
                                                         2
30    DENY HEARING
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION RE: STATUS CONFERENCE FOR ADMIT OR
                                                      3
30   DENY HEARING
